 TEXACO INC325Texaco,IncandForrest E EddyandDanielWHollidayandIda PearlWilliamsCases 16-CA-9187 16-CA-9236 and 16-CA-9236-3September 30 1988DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSJOHANSEN AND CRACRAFTOn September 15 1981 Administrative LawJudge Jesse Kleiman issued the attached decision inthis proceedingThe Respondent filed exceptionsand a supporting briefThe National Labor Relations Board has delegated its authority in this proceeding to a threemember panelThe Board has considered the decision and therecord in light of the exceptions and brief and hasdecided to affirm the judge srulingsfindings andconclusions and to adopt the recommended Orderonly to the extent consistent with this decisionOn January 7 1980 1 1 day before unit employees struck the Respondent called disabled employee Forrest Eddy and told him he was to report towork on January 8 because his doctor had releasedhim for light duty work on the gate He was toldto report or he would be disciplined Eddy thencalled the plant nurse and was told that the Respondent was calling employees back to work dueto the strike, and that he had been released to sit atthe gate and punch buttons Eddy called the refinery on January 8 and reported he was still physically unable to work Eddy s accident and sickness(A & S) benefits were terminated as of January 7On January 8 after failure to reach an agreementpursuant to the contract reopener clause the UnionstruckDuring the last negotiating session on January 8, and despite the Unions protest the Respondent informed the Union that it would suspendA & S benefits for disabled employees for the duration of the strike Thirteen employees A & S benefitswere suspended on commencement of thestrike 2 The disabled employees were denied pension credits for the strike s durationThe parties entered into a memorandum ofagreement settling the strike on March 30 Theagreement providedincreasesinwages health insurance benefits and vacation benefits In consideration of the Union s agreement to withdraw allcharges and grievances relating to the Company sadministration of the employee benefit plans theRespondent agreed to pay employees a $150 lumpsum payment for health insurance premiums forAll dates are 1980 unless otherwise noted2Forrest Eddy s benefits were suspended on January 7 rather thanJanuary 8February and to make employees whole for healthinsurance premiums for January and March Theagreement also provided that employees who weredisabled before the strike began and receiving A &S benefits before the strike would resume receipt ofsuch benefits if satisfactory evidence of continuingdisabilitywas establishedThe A & S paymentswere resumed for those employees still disabledwhen the strike ended March 30 3 The parties alsosigned a separateStrike Settlement Agreementwhich provided that each party will dismiss anyand all litigation now pending against the other(including arbitrationsunfair labor practicecharges law suits and grievances related to any ofthe benefit plans)andthat it is agreedthat no new litigation growing out of or related tothe strike will be filedThe charges that led to theinstantcomplaintwere filed by the individualCharging Parties on various dates in June and JulyThe judge found the Respondent violated theAct by terminating disabled employees A & S benefits and denying them pension credits during thestrike In its exceptions the Respondent argues thatthe complaint should be dismissed based on thepartiesmemorandum of agreement and strike settlement agreement For the reasons set forth belowwe agree with the Respondent 4InEnergy Cooperative290 NLRB 635 (1988) theBoard held that waivers of contractual benefitscontained in strike settlements may result in dismissalof charges filed by individual employees be3The text of the relevant memorandum of agreement provisions is asfollowsLUMP SUM PAYMENTIn consideration of the Union s agreement to withdraw all contractual grievances and NLRB charges and court proceedings arising outof the Company s administration of employee benefit plans duringthe strike and the Union s agreement not to institute further actionsarising out of said circumstances Company agrees to provide thefollowingA Employees who did not receive Company contributions toHSM for the month of Februarywill receive a payment of$15000B In additionthe Company will make employees whole withrespect to its contributions toward Medical Coverage for the monthsof January and March 1980ACCIDENT AND SICK BENEFITSIt is understood that employeeswho areunable to reportforworkdue to sickness or accident which commenced after the strike beganwill be eligiblefor A &S benefits beginning with termination of thestrikeIn addition for employees who were disabled before thestrike began and receiving A & S benefits such benefits shall be resumed at the time the strike is officially discontinued if satisfactoryevidence of continuing disability is established4InTexacoInc290 NLRB1181 (1988)we found that agreementsidentical to those in the present case executed at the Respondents facileties in Houston andPort ArthurTexas clearly and unmistakably waiveddisabled employees right to receive contractual A & S benefits free fromdiscrimination or coercionWe rejected however the Respondents defense that under its collective bargaining agreement it was privileged todeny accrued A & S benefits The Respondent asserts the same contractual defense in the present case For the reasons given inTexaco Incidat 1181-1182 we reject this identical defense291NLRB No 48 326DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDcause a collectivebargainingrepresentativemaywaive its individual members statutory right to receive contractual benefits free from discriminationor coercion See the discussion ofMetropolitanEdison Co v NLRB460 U S 693 (1983) andFordMotor Co v Huffman345U S 330 (1953) inEnergy Cooperativesupra at 636Energy Cooperativeemphasized that such a waiver is effective only if itis clear and unmistakableIn the present case it is clear the parties intended a comprehensive settlement of all issues in dispute between them at the date of thesettlement atleast regarding the Respondents administration ofitscontractual employee benefitplans,which, ofcourse included the A & S benefit plan Theirmemorandum of agreementwas infull and complete settlement of all issues negotiatedItwas expressly in return for the Union s relinquishment ofallexisting or future claims related to employeebenefits during the strike that the Respondent provided a limited reimbursement to employees (including those who were sick or disabled during thestrike) for certain insurance contributions under thearticle of the agreement entitledLump Sum PaymentThus this provision clearly resolves anyclaimswith respect to employee benefits for theperiod of the strikeIn the memorandum of agreements next articleentitledAccident and Sick Benefits the partiesprovided that disability entitlements would resumeon the day after the strike endedWith this provilion they resolved any differences they might havehad concerning the employees entitlement to disability pay during the strike The parties agreement that benefits would resume after the strikeended clearly reflects the assumption that thesebenefits were not payable during the strike The A& S provision must be read in conjunction with theprovision providing for the lump sum payment thatprecedes it and with the memorandum as a wholeThus the A & S provision makes sense only aspart of the complete resolution of all matters regarding contractual employee benefits affected bythe strike Further this understanding is reinforcedby the language of the additional Strike Settlement Agreement forswearing any andall litigationincluding [that] related to any of the benefit plansaswell as new litigation growing outof or related to the strikeNot only do the memorandum of agreement andthe strike settlement agreement waive employeesrights to A & S benefits they also clearly waivethese same employees claim to pension creditsduring the strikeTo repeat the parties intendedthat their agreements settleallissues in dispute between them at the date of the settlementat least asto the Respondentsadministrationof employeebenefit plans during the strike which includes thepension credits in questionIn sumwe find that the parties settlementagreements constitute a clear and unmistakablewaiver of any contractualentitlementto disabilitypay or pension credits during the strike 5Finally for the reasons set forth inEnergy Cooperativewe shall give effect to the strike settlementagreementswhichclearlyandunmistakablywaived individual employees statutory right to receive contractual benefits free from discriminationIt effectuates the purposes and policies of the Actto give effect to a private settlement amicably resolving a labor dispute where the unionwas entitled to waive individual rights in securing the goodof the entire unit and was empowered to bind unitmembers wholly apart from their separate consentAccordingly we shall dismiss the complaint 6ORDERThe complaintis dismissedMember Cracraft would not rely on either the zipper clause contamed in the memorandum of agreementor theprovision providing forresumption of benefits at the end of the strike as evidence of the partiesintent that individuals rights toA & S benefitswere waived Rather inagreeing with her colleagues that the Union waived the employees contractually provided A & S and pension benefits during the term of thestrikeMember Cracraft relies on the language of the lump sum paymentsection of the memorandum of agreement in which the parties agreed ona specific lump sum payment in consideration for the Union s relinquishment of all claims ansing from the Respondents administration of employee benefitplansduring the strike to find such a waiver9Chairman Stephens notes that none of the factors discussed in hisconcurring opinion inEnergy Cooperativeas possible barriers to theBoard s reliance on a settlement are present in this caseEdward B Valverde Esqfor the General CounselRandall N Finley Esqof Houston Texas for the RespondentDECISIONSTATEMENT OF THE CASEJESSEKLEIMANAdministrativeLaw Judge Oncharges filed in Cases 16-CA-9187 16-CA-9236 and16-CA-9236-3 by Forrest E Eddy Donald W Holliday and Ida Pearl Williams respectively 1 the GeneralCounsel of the National Labor Relations Board by theRegionalDirector for Region 16 Fort Worth Texasissued an order consolidating these cases a consolidatedcomplaint and notice of hearing on August 21 1980against Texaco Inc (Respondent) alleging that the Respondent engaged in certain unfair labor practices withinthemeaning of Section 8(a)(3) and (1) of the NationalLabor Relations Act (the Act) On September 4 1980iForrest E Eddy filed his original charge on June 9 1980 and anamended charge on August 19 1980 Daniel W Holliday filed his chargeon July 7 1980 and Ida Pearl Williams filed her charge on July 8 1980 TEXACO INCthe Respondent by counsel duly filed its answer to theconsolidated complaint denying the material allegations 2A hearing in the consolidated cases was duly heldbefore me in Tulsa Oklahoma on January 29 and 301981All partieswere afforded full opportunity toappear to introduce evidence to examine and cross examine witnesses to argue orally on the record and tofile briefsAt the close of the General Counsels case theRespondent moved to dismiss the complaint for failure ofproof regarding Forrest E Eddy I denied the motionBriefs were filed by counsel for the General Counsel andthe Respondent In its brief the Respondent moved todismiss the consolidated complaint in its entirety For thereasons appearing here I deny this motionOn the entire record and the briefs of the parties andon my observation of the witnesses I make the followingFINDINGS OF FACTITHE BUSINESS OF THE RESPONDENTThe Respondentat all timesmaterial has been a corporation organized under and existing by virtue of thelaws of the State of Delaware licensed to do business inthe State of Oklahoma with an office and place of businessinTulsaOklahoma where it is engaged in the refining and marketing of petroleum and natural gas In thecourse and conduct of the Respondents business operations during the preceding 12 months these operationsbeing representative of its operations at all times matenal the Respondent had gross sales in excess of $500 000and during the same period of time sold and shipped tocustomers in various States of the United States productsvalued in excess of $50 000 The consolidated complaintalleges the Respondent admits and I find that the Respondent is now and has been at all times material anemployer engaged in commerce within the meaning ofSection 2(2) (6) and (7) of the ActIITHE LABOR ORGANIZATION INVOLVEDThe consolidatedcomplaint alleges the Respondentadmits and I find thattheOilChemical & AtomicWorkersInternationalUnion Local 5-217 here referredto as Local 5-217 or theUnion is now and has been atall times material a labor organization within the meaning of Section2(5) of the ActIIITHE UNFAIR LABOR PRACTICESThe consolidated complaint alleges that the Respondent violated Section 8(a)(3) and(1) of the Actby discontinuing disability payments to and reducing vacation and2In its answer the Respondent alternately raised as a defense in substance that on March 30 1980 the Respondent and the Oil Chemicaland Atomic Workers International Union Local 5-217 entered into aStrike Settlement and Memorandum of Agreementwhereby it wasagreed that this union would withdraw the unfair labor practice chargesrelating to the Respondents failure to pay the A&S Plan Benefits to employees within the bargaining unit and the Respondent would undertake various considerations including but not limited to the payment toeach employee in the bargaining unit of $150 to reimburse them for thecost of certain benefit plans for which Texaco did not make contributionsduring said strike and therefore the Respondent was discharged fromany obligation to payA&S Plan Benefits(accident and sick benefits) tothese employees covering the period of the strike327retirement benefits of employeesForrestE EddyDanielW Holliday and Ida Pearl Williams members ofthe0 C A W and other employees similarly situatedwhose identity is presently unknown at the Tulsa locationwho were on disability leaveduring the period ofa strike against the Respondent from January 8 throughMarch 30 1980 all because they joined or assisted theUnion or engaged in other concerted activities for thepurpose of collective bargaining or other mutual aid orprotectionThe Respondent denies these allegations asserting that it discontinued such payments when theUnion went on strike on the premise that it was not required by law or otherwise to finance a strike againstitselfA BackgroundThe Respondent and Local 5-217 have had a bargaining relationshipsince1937with the most recent collective bargaining agreement being in effect from January 81979 until January 7 1981 3 The bargaining unit represented by Local 5-217 relevant to these proceedings consists of the operating and maintenance employees at theRespondents Tulsa Oklahoma refinery who are paid onan hourly basis 4 By letter dated November 1 1979Local 5-217 served notice reopening [the collectivebargaining agreement] and requesting negotiationspursuant to aMemorandum of Agreement entitled Reopener on Wages Health Care and Vacation Schedulesdated January 24 1979 entered into between the Respondent and Local 5-217 on the same day and in conjunctionwith the bargaining contract 5 Local 5-217sought to negotiate thereunder a substantial wage increase fully paid up hospital and health insurance benefitsand additional vacation time but no agreementcould be reached between the parties during the variousbargaining sessions held through December 28 1979 6B The EvidenceThe Meeting of January 7 1980On January 7 1980 representatives of the Respondent7 and Local 5-217 including employee members ofthe Union s bargaining committee8 met at the Union s reS SeeitExh I (CollectiveBargaining Agreementdated January 241979)4 The bargaining unit comprises some 300 employeesLocal 5-217 alsorepresents in a separate unit and under a differentcontractthe Respondent s clericalemployees at the Tulsa, Oklahomaplant but this unitis not involvedin these proceedings6 See it Exh 2 pp 1 5 (Memorandumof Agreement dated March 301980)6 See R Exh 9 (minutesof themeetingof December 28 1979)r John L Brown JrSupervisorEmployee Relationsof Texaco sWest Tulsa Refineryand WilliamW GastingerAssistantSupervisorEmployeeRelationsThe complaintalleges the Respondent admits andIfind thatJohn L BrownJr is a supervisorwithin themeaning of Section 2(11) of the Actand has been and is now an agent of the Respondentactingon its behalf8Nolen E Stinson chairmanJim R Coody DannyDawson JohnDenham and JonathanLonsdale Alsopresent at the negotiations was BillMcGoughrepresentingthe Oil Chemicaland AtomicWorkers InternstionalUnion (InternationalUnion) from which Local 5-217 holds itscharter as a local union 328DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDquest to continue collective bargaining negotiationsSince it appeared unlikely that agreement would bereached on the relevant items being negotiated Local 5-217 informed the Respondent that itsInternationalUnion s presidentGoff had authonzed Local 5-217 toengage instrike action commencing at the end of theregular maintenance day shift which is 4 30 p in on January 8 1980 9 The Respondent then advised Local 5-217 that should a strike take place it would consider allprovisions of the collective bargaining agreement immediately suspended at whatever point in time a picket lineis established 10The Meetings Held on January 8 1980At approximately 10 15 am on January 8 1980 thepartiesmet at the request of the Respondent to arrangethe orderly shutdown of a part of the refineries operationthe Alky should there be a strike and Local 5-217 agreed later that day to provide the necessary employees to accomplish this starting at the time thepicket line is established 11The Respondent and the Union met again later thatafternoon at 3 30 p in on January 8 1980 at the Union srequest to continue the current reopener contract negotiationsThe Respondents offer being rejected as madequate the Union informed the Respondent that at 4 30p in that day it would establish a picket line at the employee gate on West 25th Street and will at about the9 BillMcGough the International Union s representative initially testsfled that at a previous meeting held on the Friday (January 4 1980)before the January 7 1980 meeting he had notified the Respondents representatives that Local 5-217 would call a strike on January 8 1980unless a bargaining agreement was signed beforehand However whenpresented with a copy of the minutes of the negotiation meeting held justprior to the January 7 1980 meeting which disclosed that such priormeeting actually took place on December 28 1980 and contained norecord of such notice having been givenMcGough acknowledged thathe may have been mistaken regarding this Nevertheless McGough insisted that while formal notice of the strike date of January 8 1980 wasfirstgiven to the Respondents representatives at the January 7 1980meeting eitherhe orNolen Stinson had at prior meetings advised themin substance that the deadline as you know is midnight January the7thand unless there is some movement in the negotiations the Unionwould call the employees out on strike and picket the plant on January 81980Brown the Respondents chiefnegotiator at these bargaining sessionstestified that the first Respondent knew of the actual strike date of January 8 1980 was when McGough informed him of the date at the meetingon January 7 1980 He stated that until that afternoon at approximately 4or 4 30 I was quite certain there wouldn t be a strikeHowever healso testified that during the period of the bargaining negotiations boththe employer as well as the union prepare for the advent of a strike ifnegotiations are unsuccessfulBe that asitmay the evidence shows that before January 7 1980 theRespondent was well aware that Local 5-217 was legally eligible tostrikeon January 8 1980 as admitted by Brown in his testimony and ofthe possibility that Local 5-217 mightengage ina strike on that date ifagreement on the issues being then negotiated was not effectuated i ediscussions between the parties on January 5 1980 concerning the orderly shutdown of part of the Tulsa Oklahoma plant s operations afterpicketing commenced Also see McGough s testimony Additionally theRespondent had experienced two previous strikes at the Tulsa Oklahomaplant although Brown testified uncontradictedly that this was the firsttime that Local 5-217 had called a strike immediately upon the expiration of the contract in the 17 years that I have been a negotiator forTexaco°See R Exh 8(minutes of the meeting of January 7 1980)' 1 See R Exh 8 (minutes of the meetings held on January 8 1980)same timeplace pickets on the contractor gate on Southwest Boulevard for information purposes onlyThe Respondent at this point furnished the Union with copiesofguidelines describing the administration of employeebenefits in the case of a strike 12 which was reviewed bythe partiesThe Union then reemphasized its positiontaken at prior meetings as well that the collective bargaining agreement then in effect wouldremainso duringthe entire period of the strike thus obligating the Respondentto continue to pay the costs of benefits inbehalf of striking Texaco employees during the strikeThe Respondent then reiterated its position that shouldthere be a strike the Respondent would consider the bargaining contract to be immediately suspended at the timethe picket line was established 13The StrikeAt approximately 4 30 p in on January 8 1980 Local5-217 commenced a strike against the Respondent at theTulsaOklahoma refinery and picketed this facility untilMarch 30 1980 at which time the parties settled thestrike by agreement executed that day 14 As set forthbefore the Respondent had advised Local 5-217 duringthe negotiations preceding the strike that any accidentand sick benefits referred to as A&S benefits 15 being12 See It Exh 3 (Employee benefits-Procedures in Case of a Strike)The guidelinesmakes reference to all employee benefit plans includingwages insurance and vacation and with particular pertinence to theissues statedas followsAccident and Sick (A&S) Benefit PlanUpon commencement of a strike all A&S Benefits will be discontinued except in those cases involving industrial accident or injuryA&S benefits will be continued to those employees who are disableddue to industrial injury until medically released by their doctors oruntil expiration of such benefits in accordance with the Plan s benefitschedulewhichever occurs firstDecision will be reserved regarding the payment of A&S benefitsupon termination of the strike for employees who become disabledduring the strike and whose disability continues beyond the termingtion of the strikeDecision will also be reserved regarding the resumption of A&Sbenefitswhich were discontinued at the beginning of the strike forthose employees who are still disabled after the termination of thestrikeUnder no circumstances will A&S benefits be payable if theywould not have been payable in the absence of a strikePensionThe Group Pension Plan provides that an employee will be creditedwith one month of Benefit Service for any calendar month thatthe employee is not absent from work with less than full pay for 15days or more Furthermore the Plan providesthatthe employeespension contributions if any will be suspended during any calendarmonth that the employee does not earn Benefit ServiceTherefore if an employee is on strike for 15 days or more duringany calendar month(a)The Employee will not be credited with any Benefit Servicefor thatmonth and(b)The employees pension contributions if any will not be collected that month they will be suspended" See In I 1 supra14 See Jt Exh 2 (Memorandum of Agreement and Strike SettlementAgreement both dated March 30 1980)See Jt Exh 5 (Accident and Sick Benefit Plan) Art VIII of thecollective bargaining agreement between the Respondent and Local 5-217 incorporates the Respondents A&S Benefit Plan among others i eGroupPension Plan etc into that agreement as a part In substance theA&S Benefit Plan provides that an employee with 1 years active andContinued TEXACO INCpaid to bargaining unit employees would be terminatedwith the commencement of a strike and it thereforestopped such payments to its employees represented bythe Union who were on accident and sick leave at thetime the strike began on January 8 1980 as will be moreparticularly set forth 16 Furthermore after the strikeTexaco applied its pension policy towards all bargainingunit employees represented by Local 5-217 without consideringwhether the employees were on accident andsick leave during the strikeJohn L Brown Jr testified that when the strike beganon January 8 1980 the Respondent had no knowledgeof whether bargaining unit employees who were onleave due to accident or sickness at the time were goingto support the strike by picketing or otherwise He statedthat none of the employees whose A&S benefits wereterminated during the strike had come forward to disavow the strike nor did Local 5-217 inform the Respondent that any of these employees were not supporting it or had refused involvement or participation with itAccording to Brown the Respondent continued the operation of its Tulsa Oklahoma refinery during the periodof the strike using supervisory and technical personnel toperform the necessary work and any of the bargainingunit employees who desired to cross the picket line toreturn to their jobs in the refinery could have done sobut that none of these employees reported for workduring the period of the strike 17 That all the bargainingunit employees honored the picket lines during the strikeand failed to return to their jobs until the strike was overis clear from the record 18continuous employmentservice ormore is entitledtoA&S paymentswhen he is sick or injured and would otherwise be workingThese payments rangefrom 4 weeks to 13 weeks of benefitsequivalent toFullPay and from2 weeks to 30weeks ofbenefitsequivalenttoHalf Paybasedon length ofcompletedyears of service Otherprovisionsfor occupational injury are contained thereinEmployees who become ill or haveaccidentswhile notatwork are also eligiblefor A&S benefitsunless theywere onpersonal businessmilitary leave or absence layoffstatusor onvacationAll such benefitsunder the plan are paid from the generalassets of the RespondentThe plan also provides thatNo benefits willbe paidhourly employees for thefirst scheduled workingday of anyperiod of absenceand thatunder certaincircumstances the Companymay require a medical certificatebefore benefits are paidTheRespondent additionallyhas the option to haveits own designated physician investigatethe circumstances of any employees illness orinjury to determinewhether the employeeis taking appropriate steps to expedite his orher recoveryIB Brown testifiedthatTexacohas always taken the position that topay such benefits would be financinga strike against its own operationsHe statedthat theRespondent considered all the bargaining unit employees whose A&S benefitsithad terminated during the strike to be actualstrikers or strike supportersi r Howeverseveralof the employeeson accident and sick leave at thetime of the strike testifiedthat theyfelt that the Respondentwould notallow themto returnto work during the period of the strikeeven if theyhad wanted to do so i e Forrest E Eddy LawrenceR Eubanks andDonald H Hof Jri8 See Brown s testimony and thatof BobbyR DuggerLawrence REubanks Ida Pearl Williamsand LeonardHardison among others whotestifiedMoreoverduring twopreviousstrikesby Local 5-217 at theRespondentsTulsaOklahoma refineryone in and onebefore 1979 thesame was also true with no bargaining unit employee crossingthe picketline towork in the refineryduring the course of those strikes329How Unit Employees on Accident or Sick LeaveFared During the StrikeThe evidence shows that 19 employees were on accident and sick leave receiving A&S benefits on January 71980 including Charging Parties Forrest E Eddy andDanielW Holliday 19 Ida Pearl Williams the otherCharging Party began her eligibility for A&S benefits onJanuary 8 1980 on the basis of maternity leave 20 Ofthese 20 employees the Respondent continued to payA&S benefits during the strike to five of them who wereon accident or sick leave because of on the job accidents (industrial injuries) for the length of their disabilityor until the expiration of their respective benefits in accordance with the Respondents accident and sick benefitplan 21 Another two of these employees who were terminally illwhen the strike started on January 8 1980continued to receive A&S benefits during the strikeperiod because they were not expected to survive theirillnessesand return to work 22Of the remaining 13 employees the evidence clearlyshows and the Respondentadmitsthat it discontinuedA&S benefit payments to 12 of them on January 8 1980the day the strike began and continued to withhold suchpayments throughMarch 30 1980 when the strikeended at which time the Respondent resumed A&S benefitpayments to those employees who were eligible toreceive them by virtue of their continuing accident orsickness disabilityThese 12 employees are Bobby RDugger Larry S Eckelstafer Darel R Elmore Lawrence EubanksDon A Farris Leonard M HardisonDonald H Hof Jr Daniel W Holliday Oran L KellyEston M Newton Bobby R Phipps and Ida Pearl Williams 23Concerning the other employee Forrest EEddy his A&S benefits were terminated on January 71980 Brown testified that none of these employees pro19 See Jt Exh 8 (List of West TulsaPlantEmployeesRepresented byOCAW Local 5-217 on Sick Leaveand Receiving SickLeave Pay on1/7/80)° As indicatedthe complaint alleges that the Respondents unlawfulconductaffected not only thethree employees who filed charges and arenamed in the caption but alsothe otheremployees similarly situatedwhose identity is presentlyunknown atthe Tulsalocationwho were ondisabilityleave during the periodCounsel for the General Counsel in hisbrief asserts thatItwas not until commencementof the hearing thatTexaco furnished a listof all employeemembers ofLocal 5-217 whowere on A&S leave priorto the strike and had receivedA&S benefitpaymentsprior to the January 8 strike21 DouglasL Asbill (3-30-80) Guy L Fryhover (4-1-80) James AMarino (4-30-80) JimmyB Wheat(5-12-80)Alex Graham (2-23-80)Brown testifiedAlex Grahamdid call in and subsequently sent a releaseinHe was industrial injured thereon thedate that it shows him being offfirstA&S paystoppedon February 23 1980 as aresult of his calling inand tellingus thathe was released to cometoworkSee Jt Exh 8supra22 Jimmy L Lary (deceased2-16-80)and John M Shaddox (deceased8-30-80)Brown testified thatShaddox fortunatelyoutlived hisdoctor spredictionshowever heiscurrently in the hospital expectedto die nowbut wedid as a matter of generosity extend tohim full A&S benefits23 Browntestifiedthat several employees whoseA&S benefits wereterminated at the inceptionof the strikelaterreceivedall thebenefits towhich they wouldhave been entitled during thestrike by virtueof theirhaving takenearly retirementbased on permanenttotal disabilityTheseemployees included OranL KellyDanielW Holliday and Eston MNewtonSee Jt Exh 8 supra 330DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDtested the termination of their A&S benefits to the Respondent24With the exception of Forrest E Eddy whose testimony of necessity must be considered separately becauseof the particular circumstances surrounding the Respondent s discontinuance of A&S benefits to him on January7 1980 the day before the strike started the other bargaining unit employees who were out on accident or sickleave and receiving A&S benefit payments on that dayand who were called as witnesses testified substantiallysimilarly 25 They each testified regarding the dates theywent on accident or sick leave the nature of their disabilities and the dates they weremedically released bytheir doctors to return to work 26 Additionally fromtheir testimony and that of the other witnesses it is clearthat no employee in the bargaining unit who was on accident or sick leave at the time of the strike crossed apicket line to return to work until the strike ended eventhough some of these employees had recovered fromtheir disabilities within the period of the strike 2724While Eubanks testified that he called the Respondent about the discontinuance of his A&S benefit payments during the strike he expresslystated that it was not a protest but informational Brown s testimonywas not contradicted by the employees on disability at the time of thestrike who testified25 Lawrence R EubanksLarryS Eckelstafer Bobby R DuggerDon A Farns Donald H Hof Jr Bobby Ray Phipps and Leonard HardisonThe testimony of Ida Pearl Williams whose eligibility for A&Sbenefit payments due to pregnancy(maternity leave)commenced on January 8 1980 since the Respondents accident and sick benefit plan excludes payment for the first day of an employees disability was alsosimilar to that given by theseotherwitnesses26 Eubanks went on sick leave due to pneumonia on November 51979 and was medically released to return to work on February 4 1980Eckelstafer commenced his sick leave for an undisclosed illness on January 3 1980 and was medically released for return to work on January 91980Dugger went on sick leave for a bone spur in his right heel on January 2 1980 and was medically released for return to work on January13 1980 Farns went on sick leave because of bronchitis on January 61980 and received his medical release for return to work on January 171980Hof began his sick leave for an upper respiratory infection onJanuary 3 1980 and although medically released for return to workcould not recall the date Phipps commenced his sick leave due to a wristoperation on December 11 1979 and was medically released for returnto work after January 14 1980 Hardison went on sick leave because ofthefluon January 2 1980 and was medically released to return towork on or about January 14 1980 Ida Pearl Williams went on sickleave effective January 7 1980 because of her pregnancy and was medically released to return toworksometimeafter thestrike ended onMarch 30 1980(See the testimony of the above witnesses Jt Exh 8 andR Exhs 5 (Eckelstafer)and 6(Phipps) )The evidence also shows that Darel R Elmore went on accident orsick leave on October 22 1979 and his disability terminated September30 1980 Daniel W Holliday went on accident or sick leave on Novemher 11 1979 and his disability ended on February 1 1981 when he retired onpermanent total disabilityOran L Kelly went on disability onJuly 6 1979 and took Early Retirement with[Permanent Total Disability]at an undisclosed date Eston M Newton went on disability on October 4 1979 and his disability terminated on November 30 1980 whenhe took early retirementwithpermanent total disability(See JtExh 8 )27 The uncontroverted evidence also shows that all bargaining unit employees remained away from their jobs honoring the picket lines andthat this was also true of the two previous strikes held by Local 5-217 atthe Respondents refinery one before and one in 1969 The Respondentreplaced into evidence a section of the International Union s constitutionand bylaws which provides that members including its local s membership who engage in acts which tend to hinder the prosecution of a properly recognized and authorized strike conducted by [OCAW] are subject to fine suspension or expulsion (See R Exh 7 )According to the testimony of these employees theRespondent never contacted them to return to workduring the period of the strike although they each admitted that had the Respondent done so they still wouldhave honored the picket line and refused to return totheir jobs until the strike was over In fact the evidenceshows that many of the employees out on accident andsick leave at the time the strike began on January 81980 and who recovered sufficiently from their disabilityor were medically released by their doctors to return towork while the strike was still in progress joined thestrikers on the picket line at the refinery or preformedother duties for Local 5-217 in support of the strike instead of returning to their jobs 28 Most of these employees returned to work on March 31 1980 after the strikewas settled on March 30 1980 while those employeeswhose disabilities continued past this date returned towork thereafter29 or retired on permanent total disability 30Additionally several of these employees testified thatthey were unaware of the commencement of the strikeon January 8 1980 because they were out on accidentor sick leave prior to this date and therefore away fromthe refinery and subsequently only learned about thestrike from fellow employees 31 from the news media 32or I presume from Local 5-217 when they were contacted by the Union for picket line duty28 It was stipulated by the parties that the following employees engaged in picketingon the followingdates in Januaryand February 1980and either picketed or obtained a substitute picket for themselves duringMarch 1980Eubanks-January 16 February 4 22 28 March 7 13 19 26 1980He also answered telephones at the union hall commencing afterFebruary 5 1980Eckelstafer-January 9 16 and 28 February 9 1980Dugger-January 9 16 and 22 February 10 16 22 and 28 March6 13 19 and 26 1980Elmore-January 28 February 10 16 22 and 29 March 6 and 191980Hardison-January 17 23 and 29 February 10 16 and 23 March 113 20 and 26 1980Hof-January 10 17 23 and 29 February 4 11 17 23 and 29March 7 14 20 and 26 1980Phipps-January 12 19 and 31 February 12 18 and 25 March 161980Itwas also stipulated that OranL KellyEston M Newton and ForrestEddy were not scheduled to picket at all by Local 5-217 It should benoted that regarding these employees there is noevidencein the recordthatKelly and Newton engaged in picketing activities during the strikeand Eddy denied having done so or in any other manner assisting theUnionIda Pearl Williams testified that she did not engage in any picketingactivities during the s rike She stated that she attended two union meetings during the strike one at whichLocal5-217 apprised its membershipabout food stamps this being the reason for her attendance the otheron March 30 1980 when she went to a meeting with her husband who isalso employedby theRespondent and at which the striking employeesvoted to return to workWilliams continued that she also accompaniedher husband on his visits to the union hall because he preferred not toleave her alone at home in view of her pregnancy She added that sheperformed no workfor Local 5-217 atthe union hall during the strikeWilliams additionally related that she visited the picket line during thestrike to show the other employees her new born infant2s Darel R Elmore and Ida Pearl Williams90 Oran L Kelly and Eston M Newton31 See the testimonyof LarryS Eckelstafer32 See the testimony of Bobby R Dugger TEXACO INCConcerning Forrest E EddyForrest E Eddy employed by the Respondent since1969 and currently in the position of a Steelman at thevacuum pipestill33testified that due to a prior injuryto his left knee sustained on the job he was compelledto go on sick leave on November 23 1979 after hisknee collapsed underneath [him] five timesHe statedthat after visiting an orthopedic specialistDr GeorgeMauermanhe was advisedsometimeinDecember 1979that surgery would be required to cure his injury Hecontinued that he informed the Respondent through itsplant nurseCathleen Bates about what had occurredwhereupon he was instructed by the Respondent to seeanother physicianDr Bruce Stivers who is their specialists [sic]Eddy stated that he was examined by DrStivers on December 17 1979 and although Stivers wasin agreementwithMauerman for surgeryoffered analternative through exercise and medicationAccordingto Eddy Dr Stivers advised him to remain away fromhis job until January 2 1980 his next scheduled medicalexaminationdate and Eddy also reported this to nurseBatesEddy added that after Stivers examined him onJanuary 2 1980 he was told to go home for an additional two weeks and come back to see him the 16th[January 16 1980]And continue the medicationand treatment 34Eddy testified that at approximately 1 p in on January7 1980 he received a telephone call from Ron PardueEmployee Relations 35 who told him they had gotten arelease from my doctor and that I was to report the following day on the main gate from 7 30 to 4 30Eddystated that he told Pardue that he was unable to reportto work becausemy knee had gone out on me for theseventh time on the Sunday before thatJanuary the6thHe related that Pardue told him he would have tospeak to someone else and put Brown on the phoneEddy continuedI started to tell him that I was unable to come towork because of my knee but before I could finishhe told me that they had gotten a release for me tocome to work that I had better be there or elseand hung up the phone 36He added that Brown never mentioned when I was supposed to come at all except that I had better come orelsebut he did not specify a timeAs noted beforeEddy had testified that Pardue told him to report forwork on January 8 198033 It appears fromthe evidencethatEddyis the only employee in thebargaining unit who may not be a memberof Local 5-21734 Dr Stivers report states12 80-The patient is slowly improving but he still has tendernessbothmedically and laterallyThe lateral side is more symptomaticthan the medical[sic] sideI feel thathe is still too symptomatic toreturn toworkand hewill continue conservativecare for anadditionaltwo weeks[Emphasis added ]See G C Exh 2(c)35 Pardue is employed by the Respondent as a Coordinator Employee Relationsandworks under Brown who heads the Respondentsemployee relations department36 Eddy testified that he telephoned Brown rightbackand toldBrown that he had something to tell him I wanted to show him justhow that felt and I hung the phone up on him331Eddy continued that he then called the plant nurseBateswho told him that the Respondent wascalling back all the people that they could callback because of the strike I was flabergasted because a strike was the last thing on my mind Thiswarn t a contract expiration year I was at hometrying to medically take care of myselfShetold me that they had gotten a release for me to siton the gate and punch a button and that was theextent of it She didn t know what doctor it waseither 37He stated that he made various attempts to contact DrStivers that afternoon but was unsuccessful 38Eddy testified that the following morning January 81980 he called the refinery and told Pardue that he wasunable physically to come to work He related thatPardue told him that this would be reported to the RespondentEddy added that he called Dr Stivers officeagain and was advised that the only way I could talk tothe doctor would be to make an appointment and because he already had an appointment with Stivers forJanuary 16 1980 he arranged to see Stivers sooner onJanuary 14 1980 39Eddy related that during the period between January2 1980 when he was examined by Dr Stivers and January 7 1980 when he was informed that Stivers hadmedically released him to return to work for light dutyhe had not informed Stivers about any change in thecondition of his knee He could give no reason for Stivers action in medically releasing him to return to workEddy acknowledged that had he been informed thattherewas an emergencey situation at the refinery hewould have come to work despite his physical incapacitybut that neither Pardue nor Brown said that any emergency condition prevailedEddy testified that he was receiving A&S benefitsprior to January 7 1980 but these payments were discontinued thereafter until March 31 1980 following dayafter the strike ended whereupon his A&S benefits werereinstated until he returned to work on April 20 or 231980He related a conversation between himself WilliamGastinger and Cunningham the plant manager whichtransspired in July 1980 Eddy stated that he had gone tosee Gastinger about the company taking care of all thebills from all my injuries that the bill collectors had beenhounding me to death overAccording to Eddy Gastinger told him in this conversation that the Respondent scompany doctorDr Dunlap had telephoned Dr37 Eddy testified that he had worked at this gate before and the dutiesof the gateman required more than merely sitting down and punching abutton38 Eddy testified that he made numerous telephone calls to Stiver soffice and to Medical the doctor s answering service leaving his homephone number for Stivers to return his call According to Eddy DrStivers never returned any of his calls3e Eddy never kept this appointment for the reason that I got to feeling like my doctor patient relationship had been severed because this manhad released me without examining me had not talked to meEddy returned to Dr Mauerman s care on January 18 1980 332DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDStivers and obtaineda medical releasefor Eddy to returnto work 40Eddy continued that the Respondent did not contacthim againto return to his job after the strike commencedon the afternoon of January 8 1980 nor did he seek toreturn to work during the strike period because he believed that the refinery gates were closed to all bargaining unit employees 41 As indicated by his testimonyEddy felt his knee disability was still sufficiently debilitating to require hisremainingaway from his job and heremainedunder Dr Mauerman s care until April 20 or23 1980 when he returned to work Eddy stated that henever visited the strike picket lines never engaged inpicketing himself and never made or answered telephonecalls on behalf of Local 5-217 at any time during thestrikeConcerning the above incident Brown testified thatRon Pardue a Coordinator in the Respondents employee relations department experienced a shortage onJanuary 7 1980 of employees to work at one of the refinery gates it being his responsibility at the time to seethat the gate was adequately manned He stated that inaccordance with common practice Pardue instructed theRespondents plant nurse Bates to review the currentdaily employee absentee report a copy of which is sentto her early each morning to find an employee on acctdent or sick leave who could be medically released byhis doctor for light duty work at thegateBrown continued that Bates contactedTexaco s doctorHaroldDunlapwho after conferring withDr Bruce Stiverswho was Mr Eddy s treating doctor informed her thatStivershad agreed thatEddy s physicallimitationswere not so severe that they would keep him from working on a sitdown job at the gatewhich informationBates conveyed to Pardue 42 He added that Dr Dunlap s recommendationthat an employee on sick leave isphysically able to return to work made on the basis ofDunlap s ownexaminationor in consultation with theemployees physician is considered by the Respondent tobe as formal as any other release we receive 43Brown in initiallytestifyingas a witnessfor the GeneralCounsel stated that either he or Pardue now tele40 The evidence showsthatthe allegedmedicalreleaseregardingEddy s abilityto returnto work was orally obtained from Dr Stivers bythe Respondents company physician Dr Dunlap and no followup inwriting was acquired41 From histestimony the inferencethat Eddy would not have crossedthe picketline even ifhis physicalcondition allowed him to do so is reasonably andclearly raised42 According to thetestimony the inner gate at therefinery is occasionally manned bydisabled employees who are not medically cleared toworkelsewhere at theTexaco refinery because ofthe light duty requirementof this jobBrownrelated thatIda Pearl Williams had beenworking on the gate untilJanuary 41980 duedate of herpregnancybut then had gone on maternity leave commencingon January 7 1980and that while anotheremployeewas assignedto andworking at thisgate thatverymorningEddywas askedto report to work immediatelybecause Parduehad informedBrown thatothers were either absent or were going to be absent the nextweekWewanted to get MrEddy outand familiarize him againwith the gate on January 7th at the time Icalled him43 Brownalso testifiedthatDr Dunlap was quite familiar with gatedutyphoned Eddy44 about noontime on January 7 1980and instructed him to report to work immediately thatafternoonHowever in his subsequent testimony givenas a witness for the Respondent he acknowledged thatPardue had telephoned Eddy I didn t even know thathe had until he told me that he was on the phoneBrown related that Pardue told him that Eddy had refusedto come to work after having been told that hehad been medically clearedHe continued that he requested Pardue to tell Eddy thatwe have good medicalknowledge that he is not going to be hurt that we arenot bringing him back to anything that is all that strenuousBrown testified that after Pardue advised him thatthis is a rather stormy conversationhe decided to talkto Eddy himself and picked up the telephone receiverHe added that this occurred at approximately 12 30 onJanuary 7 1980 and that he was unaware at the timethat a strike was to be called on January 8 1980 45Brown gave only a brief account of the contents of hisactual conversation with Eddy He testified that after receivingmedical verfication [sic]fromDr Dunlapabout Eddy s ability to return to work I called MrEddy and instructed him to report immediately on January 7 1980 46 Brown continued that in view of what hadtranspired on January 7 1980 that same day he instructed the Respondents payroll department to discontinueA&S benefit payments to Eddy which it did 47Brown s proffered reason for Eddy being ordered toreport to work immediately that very afternoon eventhough there was another employee working at the gateat the time was in substance to give Eddy the opportunity to familiarize himself with the duties required at thisgate and it had been reported to him that Eddy was wellenough to accomplish this job and thereforewhywaitHe added that Pardue had told him we needed agateman as soon as we could get him becauseWhileBrown denied at first that the Respondent had attempted tocontact all the employees on accident or sick leave on January 7 1980 tohave them return to work he did state that he had no knowledge whether Pardue had requested Bates to see if any other employees on theabsent listcould be found to be available for light duty jobs at Texacoon that dateHe then testified that from the information I have beforeme Eddy was the only one that fell within that category6 However as stated before Brown admitted that the Respondentwas aware at this time that under the provisions of the reopener agreementLocal5-217 couldvalidly engage in a strike action on January 81980 since the terms of the contract that weresubjectto negotiations-was set to expire46 Eddy s Employee Medical Record(see R Exh 2)contains thefollowing notations1/3/80-Employee called in-States he will be off another 2 wks1/7/80-Dr Dunlap phoned Dr Stivers for report on employee DrDunlap was told that employee may report for gate duty immediatelyEmployee was notified by Employee Relations Dept C BatesRNAs indicated before Eddy denied that Brown had mentioned any datefor his return when Brown advised him that he had better come to workor else4See R Exh I (Absentee Notice and Pay Order)which statesPlease discontinue A&S Benefits for Forrest E Eddy effective 12 30p m January 7 1980 Advised employee to return to work as perDr H E Dunlap s verbal approval (1-7-80) however employeerefused to return in conversation with John L Brown Jr and Ron0 PardueThis form is dated January 7 1980 and signed by Brown and anotheremployee TEXACO INCwe were looking at the rest of the week of January7thWe anticipated that next week-wecouldn t be certain-but one of the regular gatemenwas supposed to go to the hospital As it turned outhe didn t but you have to plan these things a littlebit ahead of timeWilliam Gastinger the assistant supervisor in the Respondent s employee relations department testified thathe was present in Browns office on January 7 1980when the above phone call took place 48 He related thatPardue had come into Browns office and told Brownthat he had Eddy on the phone and that Eddy had refused his direction to come to work Gastinger statedthat Brown instructed Pardue to advise Eddy that hismedical release had been obtained from his own doctorthrough Dr Dunlap and that he should report for workbut that after Pardue again advised Brown that Eddywon t come to work Brown had saidWell let metalk to him or something to this effectGastinger continued that Brown then told EddyWell Forrest we have anopening on the gatethat requires very littlestrenuousactivity at allYou sit and you punch buttonsYour doctorDr Dunlap has concurred withDr Stivers that you should be able to do the workThat it is well within any restriction you shouldhave on you on the basis of your medical difficultywhich I thinkwas a kneeWe have a policy that we offer a person workthat he is capable of doing If he refuses we willsever your A&S benefits and even subject you topossible discipline because it is a form of insubordination'Somethingto this effectIt should be noted thatneither Pardue nor plant nurseBates werecalledaswitnessesto testify at the hearingThe Respondents Practices Concerning AbsencesBrown testified that it is the Respondents practice torequire employees who are out sick for three days orlonger to provide a valid medical certificate that theirillness is the cause of the absenceFailure to do so according to Brown could result in the severance ofA&S benefit payments He also testified that the Respondent required employees to report their absencesfrom duty without prior notice to and permission fromthe employees immediate supervisor to their supervisoror the plant nurse and failure to do so could result in discharge 49Regarding the above Eddy testified that while employees on sick leave usually have to provide aworkreleaseto their immediate supervisor or the nurse48 Gastinger accounted for his presence in Brown s office at preciselythe time the conversation between Brown and Eddy occurred by assertmg that because contract negotiations were then being conducted between the Respondent and Local 5-217 with he and Brown being theRespondents representatives they were frequently together discussingstrategies49 See R Exh 4 (notice to employees posted in refinery)333this requirement is only loosely enforced by the Respondent He statedWell some they do and some they don t It depends upon-well lets don t get into that Let sjust say that some people they have required this ofand others they don tEddy continued that he was not aware of any writtenrule requiring an employee who is sick one or more daysto have a doctor s release before returning to work although he knew There is an article in there that saysthe company may require but nothing concrete that sayseverybody has toEubanks testified that employees are obligated toreport their absences to their supervisor and to keep theRespondent informed of the status of their disabilityduring its course He stated that he called the plant nurseduring his illness to keep her apprised of his medicalcondition and for the same reason secured a medical release from his doctor to provide to the Respondent because this is requiredHe also testified that he discontinued such reporting to the Respondent while the strikewas in progressWilliams related that she had provided the Respondentwith a doctor s certificate both at thetime she went onmaternity leave and at the time she returned to work asrequired by the Respondent but had not called in toadvise about the progress of her pregnancy except thatThey knew when I had the baby yesHowever shealso testified that the Respondent contacted her on theday the strike was settled to find out about herMaternity statusEckelstafer testified that he notified the Respondent onJanuary 7 1980 that he would be out ill until January 91980 and he submitted a medical certificate from hisdoctor to the Respondent in corroboration after thestrike endedEckelstafer indicated thatThis matter ofstaying in touch is done so that [his supervisor] can makea [weekly work] schedule for employeesDugger stated that he had reported his disability to hissupervisor when it occurred as he ordinarily did whenabsent because under the Respondents absence reportingpolicy it is an employees obligation to keep his supervisor advised of his medical status so that he can scheduleyou for workFarris indicated that he notified his foreman of his absence due to illness as obligated so he can keep a schedule and know who is going to be available for workwhenHe stated that the Respondent requires a doctor s certification before they will under normal circumstances pay A&S benefitsFarris continued that whilehe actually obtained a medical release to return to workfrom his doctor and had notified the Respondent that hehad such medical certification he carried it around withhim and then threw it away because the Respondent hadnot required it because he did not expect to be receivingA&S benefits during the period of the strikeAccording to Hof a doctor s release is necessary onreturning to work after an illness He testified that afterobtaining adoctor s releasehe never gave it to theRespondent because nobody ever asked me for itHe 334DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDstated that he had notified the plant nurse of his illnesswhen it started and normally would have kept the Respondent apprised of its progress but like the other employees on disability did not do so during the period ofthe strikeWhen asked if under normal circumstances theRespondent requires adoctor s excuse andreleasebefore an employee can receive A&S benefits he respondedNormally if you are off more than three daysI think it is or something like thatHof added that hedid not submit his doctor s medical release form to theRespondent when he obtained it because in view of thestrike he believed that he would not receive any A&Sbenefits for his illness anyway He related that should anemployee not call in to report an absence due to illnesshe would still receive the benefits he would be entitledto but it might be a hard time trying to receive themPhipps testified that whenever he has been absent fromwork due to illness or accident he had brought in a medical statementfrom his physicianattestingto the reasonfor his illnessHe presented the Respondent with a medical certificate stating that he wasphysically able toreturn to work after January 14thPhipps did not knowwhether he would lose his A&S benefits if he failed tosubmit a doctor s slip because he had always done soin the past on returning to workFinally Leonard Hardison testified that absence for 3days or more requires a doctor s release to go back towork His testimony continuedQ And you have to have the doctors releasebefore you are going to be eligible [sic] for A&SBenefits?A No I don t know about that I know youhave to have a doctor s release to go back to workAs far as A&S benefits you have to-you miss oneday before your-You know you have got so manydays off before you are eligible for thatHardison added that it was an employees obligation toreport absences due to illness when they occur and tokeep the Respondent periodically apprised of his or hermedical conditionItwould appear from the testimony of the above witnessesthat the employees were aware of the need for reporting their absences to the Respondent and that theyusually compliedHowever during the strike most employees out on accident or sick leave failed to periodically report their medical status to the Respondent As tothe need to submit a medical certificate to establish eligibility for A&S benefits the evidence of this will be discussed in detailC Analysis and ConclusionsInSouthwesternElectricPower Co216 NLRB 522(1975) a majority of the Board held that an employermay reasonably believe that employees on sick leavebefore a strike support it solely on the basis that thestrike is effective and the employees are union membersdespite the fact that the employer has no way of knowing with certainty whether the employees on sick leavedo or do not support the strike activities of their fellowemployeesThe majority therefore concludes that theemployer acted lawfully by terminating sick leave benefits to employees prior to any showing that they affirmatively supported the strike 50Subsequently in the case ofEmerson Electric Co 246NLRB 1143 1144 (1979) a majority of the Board rejected the rationale in theSouthwestern Electric Power Cocase supra and concluded that an employer may notrely on such speculative grounds to justify thetermingtion of existing disability benefits to employees that hadaccrued to them as a result of past work performed 511The Board majority inagreementwith the language inMember Fanning s dissent inSouthwestern Electric PowerCo supra statedIn short these employees had a Section 7 rightto refrain from declaring their position on thisstrikewhile they were medically excused [Id at523 ]Consequently an employer may no longer requireitsdisabled employees to disavow strike actionduring their sick leave in order to receive disabilitybenefitsTo allow the termination of such benefitsto certain employeesas a resultsolely of the strikeactivities of others is to penalize the employees whohave not yet acted in support of the strike To theextent thatSouthwesternElectricPower Companysupra is inconsistent with our decision herein it ishereby overruledThe Board continuedHowever while disabled employees need not offirmatively disavow the strike action neither canthey participate in the strike without running therisk of forfeiting benefits prospectively 4Forallpractical purposes any employee disabled orsoundwho affirmatively demonstrates his supportof the strike by picketing or otherwise showingpublic support for the strike has enmeshed himselfin the opening strike activity to such an extent as toterminate his right to continued disability benefits 7This result represents a fair accommodation between the rights of employees and the interests ofemployers For while employees have the protected right to receive disability benefits without disavowing the strike an employer should not be obli50 However Board MemberFanning dissenting statedThe Respondenttakes the simplistic position that as wages underthe law are not continued for sinkers they are not continued forthose on continuing sick pay unless the recipients disavow the strikeIn essence my colleagues agree This ignores Section 7 and the rightof an employee to join in or refrain from concerted activity Granted these employees on sick leave were entitled to no wages oncetheir excused absences expired and they failed to return to work Itisa far cry for the Board to require that they disavow legal strikeaction by their Union during their sick leave in order to receive theirsick pay Not only is it contrary to the statute but it lacks support inBoard precedent1Southwestern Electric Power Cosupra at 523 ]51 Board Member Penello dissented statingIfind that the position advanced by the majority of theBoard inSouthwestern ElectricPower Co 216 NLRB 522 (1975) in which Iparticipated presents a correct analysis of the issues involved in determiningthe legality of the termination of disability benefits duringstrikes[Emerson Electric Cosupra at 1146 1 TEXACO INCgated to finance a strike against itself as would bein the case if we ordered Respondent to pay suchbenefits for the period during which the disabled individuals participated in strike activityAccordinglywe now hold that for an employerto bejustified in terminating any disability benefitsto employees who are unable to work at the start ofa strike it must show that it acquired informationwhich indicates that the employee whose benefitsare to be terminated has affirmatively acted to showpublic support for the strike*The employees actions in support of the strike howevermay not be used to deprive them of any benefits for the time awayfrom workpriorto their supportive action7We findthat such affirmative support for the Union sstrike activities was also shownby evidencethat Joseph Lawrenceduring the periodof hisdisabilityworked in the Union s office answenng telephone callsThat the factsand circumstances present inthe instantcase are essentially similar tothose containedinEmersonElectric Cosupra is clear from the record As did theemployer inEmerson Electric Cothe Respondent notifeed the Union that it would discontinue A&S benefitpayments to employees who would otherwise be receiving them ata time when a strike at its facilitywas imminent but before there was any showing of how widespread the strike would be and admittedly before theRespondent was aware that any of the employees whowere unable to work ratified or actively supported thestrikeFurthermore the Respondent as did the employerinEmerson Electric Cosupra terminated these benefitsimmediately on the commencement of the strike andwhile in theEmerson Electric Cocase this was done despite a unionrepresentatives clear protest that the individuals who were unable to work were not participantsin any strikein the instantcase it was done despiteLocal 5-217 s stated position that the Respondent wasobligatedunder the collective bargainingagreementthen in force and effect to continue payment of A&Sbenefits to employees on sick leave during the period ofthe strikeMoreoveras similarlyoccurred inEmersonElectricCosupra the Respondent based its belief thatemployees on sick leave before a strike support it solelyon the basis that the strike would be effective becausethe employees were union members 52 Significantly andafter referring to the above the Board inEmerson ElectricCosupra at 1143 statedIn these circumstances we agree with the Administrative Law Judge that Respondents announcement82 Aswill bemore particularly set forthinEmersonElectricCo YNLRB650 F 2d 463 (3d Cir 1981) the court of appeals modifying andenforcing the BoardsOrder in theEmerson Electric Cocaseheld ineffectthat inthe context of theisue presented in that casean employercan discontinueaccrued accidentand sicknessbenefits only where theemployeesdisability ceases sothat areturnto work is possible or wheresuch benefitshave beenexhaustedassuming the employeeisotherwiseentitled to thesebenefits under theexistingaccidentand sicknessbenefitplanwhile the Boardheld in the underlying case itselfthataffirmativeaction insupport ofthe strikeby the employeeon accident or sicknessleave was needed tojustify the employers action335of the termination of these benefits was intended tocoerce andrestrainthe protected union activitywith respect to the strike by imposinga sanctionagainst certainunit employees if others in the unitengaged instrike activityThe Respondents accidentand sick benefit plan provides that benefits are to be paid to injured or sick employees who would otherwise be working The Respondent assertscorrectly that injury or illness must be thesole cause of the employees absence for entitlement tobenefitsHowever the Respondent contends that sincethe employees receiving A&S benefits on January 81980when the strike began would have otherwise havejoined the strike or honored the picketline and remainedaway from their jobs had it not been for their disabilitythey are not entitled to the continued receipt of suchbenefits during the period of the strike because theirinjury or sickness no longer constitutes the sole cause oftheir absence 53In support of this contention the Respondent points tothe circumstances found here that none of the concernedemployees informed it that they disavowed the strike andwould be working in the absence of their disability thatthese employees admitted that had they not been disabled they would have either honored the picket line orjoined the strike on January 8 1980 and thereafter thatnone of the employees protested the termination of theirA&S benefits or took steps to establish their eligibility atthe time and that several of the employees acknowledged that under the circumstances of their strike support they did not consider themselves entitled to A&Sbenefits during the strikeHowever again the similarity between theinstant caseandEmersonElectricCosupracannot be deniedTherefore as to the Respondents above contentionEmerson ElectriciscontrollingThat being the case an employer may no longer require its disabled employees todisavow strike action during their sick leave in order toreceive disability benefits as did the RespondentThe A&S benefits involved are accrued benefits Thesebenefits are deferred compensation for work alreadydone in contrast to wages The right to and the totalamount of benefits are tied to the duration of past services and the wages paid for them Although they areconditioned on the employee suffering and continuing toss TheRespondent in its brief statesHere the Unionwaived what the BoardinEmerson Electricdeemeda Section7 right [to refrain from declaring a position on a strikewhile disabled and receivingA&S benefits]by agreeing to limit setClement toA&S benefits to employeeswhose absence is causedsolelyby illness or injury and by agreeingto permitthe Companyto shiftthe burdenof provingentitlement to the employee claiming A&SbenefitsThese employeesfailed to establish their contractual rightto A&Sbenefits by refusingto disavow the strikeand supporting itfrom the inception to the extentthey couldand in the case of mostemployeesby failing to keepthe companyapprisedthat they wereunable to work due to illness or injury and by failing to provide evidence of illnessroutinelyrequiredby the Company They therebyestablished for purposesof thePlan thattheywere on strike ratherthanillor injuredThe Companywas not obligatedand had noreason to assume that the continuing unexplained absence of theseemployeeswas causedsolely by illness rather than by support forthe strike 336DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDsuffer a disabled illness or injury they do not depend onany return to work or on any future services to the RespondentAs set forth above the Respondent contends that thecontinued payment of benefits is conditionalalso on nostrike occurring because the applicable benefit plan definesdisability as the condition of being unable to worksolely because of injury or illness It argues in substancethat here the employees would not have worked duringthe strike because they were union members and becausethe strike was fully effective Because they were notabsent from their jobs solely due to physical disabilitythe Respondent claims they are not entitled to benefitsHowever because the plan defines disability in terms ofthe employee being absent from work because of illnessor injury the definition turns on the physical capacity tocarry on ones occupation only It does not make A&Sbenefits dependent on the availability of work for thatparticular employee nor the employees frame of mindregarding the strike absent his disabilityMoreover nothing in the record of this case indicatesthat the benefit plan contemplated that employees whowere incapable of performing their usual occupations forthe Respondent would not be deemed disabled for thepurposes of receiving benefits Rather if an employee iscertifiedasdisabledthe only relevant considerationwithin the period for which benefits are due is whetherthe employee has again become able to work Thereforethe A&S benefits were accrued benefits and payable todisabled employees within the period of the strike 54Furthermore the Supreme Court held inNLRB vErie Resistor Corp373 U S 221 (1963) the Board mayproperly infer the existence of discriminatory motivationor improper intent without evidence of illegal subjectiveintentWhere the employer has engaged in conduct thatisinherently discriminatory or distructiveby its verynature the employer must be held to intend the consequences which foreseeably and inescapably flow from itThe Supreme Court held additionally inNLRB v GreatDane Trailers388 US 26 (1967) that the Board mayfind the necessary discriminatory motivation or improperintent even if the employer shows its conduct had aproper motivation so long as the impact of the discnmination by the employer is inherently destructiveofSection 7 rightsBecause of the above and the circumstances herepresent namelythat the Respondent declared that A&Sbenefits would not be paid to employees who would otherwise receive them made at a time when a strike at itsTulsaOklahoma facility wasimminentbut before there64 That the employees did not protest the Respondents termination oftheirA&S benefits or that they acknowledged since they supported thestrike that they did not consider themselves eligible for such benefitsdunng the strike is of no moment Aside from the above rulings inEmerson Electric Cosuprawhich makes such circumstances irrelevant concerning this issuemost if not all of these employees were employed bythe Respondent during a prior strike at the refinery and it is safe toassume that the Respondent had also discontinued A&S benefits to employees receiving them at the time of that strike Having knowledge ofthe Respondents previous successful action in terminating such benefitsit is no wonder that they would believe that any protest would be futileor that they actually were not entitled to such benefits because of thestrikewas any showing of how widespread the strike wouldbe and before the Respondent was aware that any of theemployees who were unable to work ratified or activelysupported the strike and that the Respondent terminatedthese benefits immediately on the commencement of thestrike despiteLocal 5-217 s stated position that the Respondent was obligated to continue payment of A&Sbenefits to employees on sick leave during the course ofthe strike I find and conclude that the Respondents announcement of the termination of these benefits was intended to coerce and restrain the protected union activitywith respect to the strike by imposing a sanctionagainst certain unit employees if others in the unit engaged in strike activity 55 I also find from the factspresent here and from the foregoing that the Respondent s contention thatLocal 5-217 waivedthese employees Section 7 rights has no merit having no support inthe record evidenceAdditionally the Respondents accident and sick benefitplan furtherprovidesthatUndercertain circumstances the Companymayrequire a medicalcertificatefrom a physician before benefits are paid(Emphasisadded) The Respondent asserts thattherebyTexacohas reserved the right under the plan to terminate A&Sbenefits requiring the employee to come forward andpresent satisfactory evidence of entitlement to benefitsIt contends that because several of the employees receiving A&S benefits at the time the strike began on January8 1980 failed to do so it could lawfully terminate suchpayments to them However the evidence does not support the Respondents contentionAt the outsetit is clearthat but forthe strike the employees receivingA&S benefitsat the time would havecontinued to do so without the need at least until theirdisability ended and they returned to work for any written medical certification and without regard to any otherconsideration but their continued disabilityMoreoverseveral of these employees testified to the discretionarynature of the Respondents requirement for such medicalcertification to support the receipt of A&S benefits andthe language of the plan itself supports this albeit it appears that the employees as a matter of course submittedmedical statements to support their absences 56Despite the above and Brown s testimony that it wasthe Respondents practice to require the submission ofmedical certification by employees to support their entidement toA&S benefitsthe evidence indicates that theRespondent did not automatically discontinue such payments to employees who failed to comply Moreover itshould be noted that the Respondent did require medicalcertification to validate all absences of 3 days or morerequiring the employee to come forward with such documentation and Brown tended to interchange this mandatory requirement with the plan s requirement of a medical certificateif theRespondent so requires itThe letterof necessity infers a requestby theRespondent to thessEmersonElectric Cosupra enfd 650 F 2d 463 (3d Cir 1981) AlsoseeWalterMotor Truck Co256 NLRB 1059 (1981)56 Theiractions in this respect seem tendedmore tomeetthe requirement ofjustifying their absences in order toretain theirjobs rather thandirectedat any prerequisite for entitlementto A&S benefits TEXACO INCemployee concerning medical certification supportingA&S benefits entitlement and contrary to Browns testsmony 57 Significantly the record is devoid of any evidence showing that any disabled employee was everdenied A&S benefits for failure to provide a writtenmedical certificate of disabilityBe that as it may theevidence shows that had the Respondent requested medical certification to substantiate the disability of any ofthe employees on accident or sick leave when the strikebegan such certification would have been forthcoming 58From all the above I am led inexorably to the beliefthat as admitted at least in part by the Respondent thestrikewas the real cause of its termination of A&S benefits to bargaining unit employees receiving them at thetime of the strike and that this additional contention is anafterthought in view of the Board s decision inEmersonElectric CosupraThe Respondents answer additionally raised as a defense the strike Settlement and Memorandum of Agreementwhere Local 5-217 for various considerationsagreed to withdraw the unfair labor practice charges relating to the Respondents failure to pay the A&S planbenefits to employees within the bargaining unit duringthe strikeThe Respondent contends that because of thisagreement it was discharged for any and all obligationsif any to pay A&S plan benefits to employees coveringthe period of the strikeWhile no reference was madeto this in the briefs filed here nor motions made to dismiss based thereon still the Respondent offered evidenceat the hearing in this connection Be that as it may Ireject this defense as unmeritoriousThe Board acts in the public interest to enforce publicnot private rights 59 By well established principle private contracts may not be used to legitimate unfair laborpractices nor to divest the Board of jurisdiction oversuch practices 60 As the Supreme Court stated in J ICase Co321 U S 332 (1944) [W]herever private contracts conflictwith its function they obviously mustyield or the Act would be reduced to a futility Id at337Further Section 10(a) of the Act explicitly providesthat the Board s power to remedy unfair labor practices57 It is interesting to note the following language inR Exh 3 NewEmployee Orientation outlined which states5) AbsencesISicknessaThree(3) scheduled workdaysor moreemployeesmust submitmedical certificate validating the absence(Emphasis added )11) Benefit Plans(continued)IAccidentand Sick Benefit Plan[b]3Medical certification required for benefitsWhileBrown testified as indicated to a strict mandatory requirement ofmedical certification as a condition of eligibilityforA&Sbenefits theemployees involved testified to a more flexible and less stringently enforced requirementss Several employees testified that they obtained medical certificatesfrom their doctors carried it around with them on their person or retamed them at home and discarded them when the Respondent failed torequest the document9National LicoriceCo v NLRB309 U S350 (1940)AmalgamatedUtilityWorkers v ConsolidatedEdison Co309 U S 261 (1940)Agwilines,Inc P NLRB87 F 2d146 (5thCir 1936)60 NLRB v C & C Plywood Corp385 U S 421 (1967) also seeElecIronicWorkersIUE Local 613 v NLRB328 F 2d 723 (3d Cir 1964)MachmistsLodge743 vUnited Aircraft Corp337 F 2d 5 (2d Or1964) certdenied380 US 908 (1965)337shall not be affected by any othermeansof adjustmentthat has been or may be established by agreementlaw or otherwiseThe policy reflected in the precedentand expressed in Section 10(a) of the Act prevents aparty fromengagingin unfair labor practices that maycoerce a favorable labor agreement and then insulatingitself from Board sanctions by exculpatory provisions inthat agreement Accordingly the parties cannot by contractual agreement divest the Board s function to operatein the public interest 61The Respondents other contentions thatThe Rule inEmerson ElectricisUnreasonable and Conflicts withWell Established Principles of Labor Lawand thatEven UnderEmerson Electricthe Company was Privileged to Terminate All A&S Benefits at the Strike s Inceptionhave been either considered by me or are negated and disposed of by the Boards ruling intheEmerson Electric Cocase and the U S Court of Appeals forthe Third Circuit decision in the enforcement proceeding 62In view of all the foregoing I find and conclude thatthe Respondent violated Section 8(a)(3) and (1) of theAct when it terminated A&S benefits to employees whowere physically unable to work after January 8 1980because other employees actively employed at the Respondent s Tulsa Oklahoma facility went out on strikeThe General Counsel contends that Eddy s A&S benefitslike those of the other employees receiving suchbenefits at the time the strike commenced were termsnated solely as a result of Local 5-217 going on strike onJanuary 8 1980 The Respondent denies this and assertsthatThere simply is no basis upon which the termination of Forrest Eddy s benefits can be related to thestrike that subsequently occurredItcontends thatEddy s A&S benefits were terminated because he refusedto return to work for restricted gate duty although directed to do so after the Respondent had been apprisedby Eddy s doctor that he was physically able to accompush this workRegarding Forrest E Eddy the evidence shows thatEddy was receiving A&S benefits prior to January 71980 due to an industrial accident However unlike theother employees whose A&S benefits were terminatedon January 8 1980 admittedly because of the strike hisbenefitswere terminated on January 7 1980 because ofhis refusal to return to work on that day an allegedreason offered by the Respondent independent of thestrikeDirect evidence of a purpose to discriminate is rarelyobtained especially as employers acquiresomesophistication about the rights of their employees under the Actbut such purpose may be established by circumstantialevidence inferred from the record as a whole 63 A6Also seeEmerson Electric Co v NLRBsupra enfd as modified 650F 2d 463 (3d Cir 1981)82EmersonElectricCosupra enfdEmersonElectricCo Y NLRBsupra83Parkvtew Acres Convalescent Center255 NLRB 1164 (1981)HealthInternational196 NLRB 318 (1972)Corrie Corp v NLRB375 F 2d 149152 (4th Cir 1967)NLRB v Neuhoff Bros375 F 2d 372 374 (5th Cir1967)ShattuckDennMining Corp v NLRB362 F 2d 466 470 (9th Cir1966)Hartsell Mills vNLRB111 F 2d 291 293 (4th Or 1940) 338DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDreview of the entire record convinces me that Forrest EEddy s A&S benefits were terminated on January 71980 because of the strike engaged in by fellow employees on January 8 1980 as were the other employees whohad their A&S benefits discontinued the very next day aspreviously set forthThat the Respondent was aware on January 7 1980that there was a strong possibility that a strike couldoccur on January 8 1980 if progress in the bargainingnegotiations pursuant to the reopener clausewas notmade before the January 8 1980 deadline can reasonablybe inferred from the evidence presented The InternstionalUnion s representativeMcGough had apprisedthe Respondents representatives at prior negotiating sessionsof this possibilityAlthough Brown asserted that hebelieved no strike would ensue if the deadline wasreached on January 8 1980 basing this belief on the Respondent s prior experiences during two previous strikesby the Union at its Tulsa Oklahoma plant still the evidence clearly indicates that the Respondent was nevertheless cognizant of the strike possibility 64In this context and according to Eddy s uncontradicted testimony the Respondent on January 7 1980 soughtto call in all employees on accident or sick leave whocould be medically released by their doctors or otherwise for return to work before a strike commenced 65The Respondentin itsbrief contends that the recorditself demonstrates the absurdity of Eddy s contentionthat he was called back to work because of the strike ItcontinuesOnly one employee was deemed sufficientlyhealthy to assume the single position that needed tobe filledThe record hardly demonstrates a madscramble by the Company to call back the massesbefore they could go out on strike Rather the call14 Brown submitted that Texaco always p epared tself du ng negot ations for the advent of a strike because it could not leave such preparations to the last minute Additionally the evidence shows that the Respondent as early as the meeting held on January 5 1980 discussed withLocal5-217 the orderly shutdown of a part of the facilities at the refinery before official notification by the Union on the afternoon of January 7 1980 that a strike would ensue on January 8 198065 Eddy testified that when he spoke to the Respondents plant nurseCathleen Bates on January 7 1980 about the Respondents direction tohim to return to work issued by Pardue and Brown she advised him thatthey were calling back all the people that they could call back becauseof the strikeThe Respondent dismisses Eddy s testimony as merely ahearsay assertion and contends thatLeaving aside the rather overwhelming logical improbability of the Company so informing Eddy if itwere acting on that basis the record itself demonstrates the absurdity ofEddy s contention I do not agreeSignificantly Cathleen Bates did not testify to contradict this testimonyand the Board has consistently held that where relevant evidence is notproduced by a party and the failure not satisfactorily explained the trierof the facts may draw an inference that such evidence would be unfavorable to that party SeePublishers PrintingCo233NLRB1070 (1977)Martin Luther KingSrNursingCenter231 NLRB 15(1977)BroadmoorLumberCo227NLRB1123 (1977)FruehaufTrailer CoINLRB 68(1935)Further that Bates would have made such a statement is not withoutthe realm of possibility because she was the plant nurse not a manager orsupervisorand it can be readily assumed from the evidence not soknowledgeable in labor relations law as to be aware of any significance inher remarks She just might conceivably have been relaying to Eddy theRespondents instructions to her concerning all the employees on accident or sick leavetowork of Eddy was carried outina routinemanner inresponse to a limited need The directorof personnel John Brown did not even becomeaware of the matteruntilEddy refused to report Ifthe Company were trying to call back a disabledemployee before an anticipated strike in order toavoid any obligation of paying those benefits duringthe strike it would hardly have called back ForrestEddy an employee whose industrial injury madehim eligible in the Company s eyes for benefitswithout regard to whether a strike occurred Thuseven if the Company had intentionally called Eddyback to work while knowing he was incapable ofperforming the requested work that action wouldhave been unrelated to any anticipated strike-under the Company s stated procedures a strikecould not have affected Eddy s A&S benefits Certainly theCompany would not have retaliatedagainstEddy if it was seeking to penalize theUnion Eddy was the only bargaining unit employeein the plant who had not authorized dues checkoffAs such the Company s actions with respect toEddy as a matter of law could not be construed asan unfair labor practiceLet us examine the above contention in the light of theevidence presentAssuming the correctness of the Respondents assertion that Eddy was found to be the only employeedeemed sufficiently healthy to fill the gatekeepers jobthiswould presuppose investigation of the medical statusof the other employees on accident or sick leave andcould be construed as supportive of Eddy s testimonyconcerning Bate s statement to him that the Respondentwas seeking to return to work as many of the disabledemployees receiving A&S benefits as it could because ofthe strike 66 That the Respondent assumed that all theemployee members of Local 5-217 in the appropriatebargaining unit would support the strike is clear from theevidenceThat the onlybargainingunit employee whowas not a union member was ordered to return to workbefore the strike beganseemsmore than coincidental 67Of compelling significance are the circumstances themselves surrounding this incident as evidenced in therecord and the reasons given by the Respondent for itsorder to Eddy to return to work immediately Browntestified that after receiving medical clearance Eddy wascontacted by telephone and requested to report for gateduty that very day January 7 1980 Eddy testified thatPardue had called him and told him to report to workthe following morning January 8 1980 In crediting thetestimony of Eddy I note the contradictory nature andevasiveness of parts of Brown s testimony concerning66 TheRespondent contends in the alternative that this is evidence thatitsought to find an employee on accident or sick leave who could bemedically released for light duty to work this particular job thus thechecking of their medical status that day64 If the Respondent planned to discontinue A&S benefits to as manyof the employees in the bargaining unit as a threatened or actual affirmafive action against the Union s strike action then as concerns Eddy thiswould have been the only way it could have reasonably proceededagainst him or his A&S benefits would have continued despite the strike TEXACO INCthis occurrence and the disparity between the testimonyof the Respondents own witnesses I also note the failureof the Respondent to call several witnesses under its controlwithout adequate excuse who could shed light onthis incident as will be set forthBrown first testified that he had called Eddy on January 7 1980 and told him to report to work immediatelyHe subsequently testified that it was Pardue who had initially telephoned Eddywhich he knew nothing aboutuntilPardue informed him that Eddy had refused tocome to work whereupon Brown became involved inthe conversation then speaking to Eddy himself Although the preceding is of minor importance significantly Brown also testified regarding the content of his conversation with Eddy the extent of which was I calledMrEddyand instructed him to report immediately onJanuary 7 1980 68 However another of the Respondent s witnessesGastinger testified that he heard Brownsay that there was an opening on the gate that requiresvery little strenuous activity at allthatyour doctorDr Dunlap has concurred with Dr Stivers that youshould be able to do the work and thatWe have apolicy that we offer a person work that he is capable ofdoing If he refuses we will sever your A&S benefitsand even subject you to possible discipline because it is aform of insubordinationmost of which Brown in hisown testimony never acknowledged having said Of additional significance is the failure of Pardue to testify regarding what he told Eddy about Eddy s return to workiewhat date Eddy was to report back to the refineryetcThe Board has often held that a party s failure toproduce a witness whose testimony is material and relevant to an issue in the case gives rise to an inference thatsuch evidence would be unfavorable to that party 69Furthermore Eddy s account of what occurred is enhanced byits reasonablenessand the failure of Pardue tocontradict itEddy testified that Pardue had instructedhim to return to work the following day and Eddy answered that he could not do so still being disabled despite his medical release by Dr Stivers He stated that hetelephoned Pardue the next day on January 8 1980 andadvised Pardue that he was still unable to return toworkNo evidence contradicting this was given 70Moreover the Respondents concern with the date thatEddy was instructed to return back to work can onlyhave any significance if the Respondent was sensitive towhether it occurred before or after it received officialnotification from Local 5-217 regarding the actual dateof the strike and I find Brown s testimony that the datewas January 7 1980 instead of January 8 1980 supporting the inference that the strike was the reason for its ordering Eddy to return to work This way either hisactual return to work or his refusal to do so could form18 Eddy s version of his conversation with Brown is close to this asconcerns brevity Eddy related that Brown had told me that they hadgotten a release for me to come to work that I had better be there orelse and hung up the phoneea See the cases cited in fn 65"I I am not unaware that Brown requested the Respondents payrolldepartment on January 7 1980 to discontinue A&S payments to Eddybecause of his refusal to return to work (R Exh 1) However in reviewing the working of the document accomplishing thisit isnot inconsistentwith Eddy s testimony339the basis for the Respondent discontinuing his A&S benefits during the period of the strikeAdditionally the Respondent gave as its reason for ordering Eddy to return to workimmediatelyalthough admittedly it had another employee manning the gate thatmorning that it wanted to give Eddy the opportunity tofamiliarize himself with the gate duties Brown also testifeed that this immediacy was due to Pardue having informed him thatwe needed a gateman as soon as wecould get him becausewe were looking at the rest of the week of January7thWe anticipated the next week-wecouldn t be certain-but one of the regular gatemenwas supposed to go to the hospital As it turned outhe didn t but you have to plan those things a littlebit ahead of timeHowever Eddy testified uncontradictedly that he hadpreviouslyworked at this gate and was fully familiarwith its operations and the duties required of the gateman As far as I am concerned and as the record indicates it was never satisfactorily nor clearly explainedwhy there was such an urgency requiring Eddy to reportimmediately to the refinery because the gate was not unattended and this coupled with all the foregoing leadsme to the belief that his return to work was dictated bythe prospect of the strike It is also notable that the Respondent reinstated Eddy s A&S benefits immediately onthe settlement of the strike and its terminationThe General Counsel in his brief statesEddy was called solely as a measure in preparation for a strikeHis alleged refusal to return wasconsidered an act of support for the Union despitehis physical condition at that time The fact of thematter is that Eddy was physically unable to returntowork As a result he telephoned Pardue and reported that he was unable to work the morning ofthe 8th It was not until sometime after the strikeended that Eddy was formally released to return towork at which time he did 16 Consequently Eddywas treated in the same manner as all other employees on A&S leave who were unable to return immediately after the strike ended This action (reinstatement of A&S benefit payments upon termination ofthe strike) clearly supports the General Counsel scontention that Eddy was considered a supporter ofthe strike and not an employee who refused toreturn to work Accordingly it is contended thecredible evidence establishes that Eddy s A&S benefitswere terminated solely because of Local 5-217 sstrike18Note also that contrary to its position as to the basis for terminating Eddy s A&S benefit payments his payments were resumed after the strike ended as was the case with all unit employees still on A&S leave 340DECISIONSOF THE NATIONALLABOR RELATIONS BOARDFrom all the foregoing I agree with the General Counsel s above contentions 71The complaint further alleges and the General Counselcontends that the Respondent violated the Actwhen ittreated employees on A&S leavesimilar tostrikers whencomputing the amount of pension benefits employees lostas a resultof the strike thereby reducing the retirementbenefitsof these employeesUnder the Respondent sgroup pension plan an employee having over 1 year ofservice would be credited with 1 month of benefit service for each calendar month that the employee is notabsent from work with less than full pay for 15 days ormore effective June 30 1976 and thereafter 72 However if an employee is absent because of illness or accidentreceiving the equivalent of full pay the employees pension contributions paid by the Respondent would continue and the employee would earn pension benefit service during this period 73 There is no question in my mindthat the previous discussion concerning A&S benefitswould be similarly applicable to pension benefit servicecredit regarding those employees who were absent because of accident or illness during the period of thestrike 74Therefore those employees absent from work byreason of accident or sickness and whose physical disabilitiescontinued through the strike and who were entitied to A&S benefits equivalent to full pay therebymeeting the conditions required under the Respondent sgroup pension plan concerning the fulfillment of the requfsite number of working days in a month are entitled toreceive the appropriate pension benefit service credit forthisperiodThe Respondents denial of these benefitsbecause of the strike to employees entitled thereto constituted additional unlawful conduct I therefore findand conclude that the Respondent also violated Section8(a)(3) and (1) when it failed to grant the appropriatepension service credit for the period of the strike tothose employees on accident or sick leave entitled tosuch creditAdditionallywhile the complaintallegesthat the Respondent also violated Section 8(a)(3) and (1) of the Actby reducing the vacation credits of employees disabledduring the period of the strike the General Counsel asserted in his brief71 Even assuming arguendo that Eddy s refusal to return to work onJanuary 8 1980 was also a cause of the Respondents termination of hisA&S benefits during the period from January 7 1980 through March 301980 under the Boards ruling inWright Line251NLRB 1083 (1980)which would be applicable here as analogous I would find that the GeneralCounsel had made a prima facie showing to support the inferencethat protected conduct the strike was amotivating factor in the Respondent s decision to discontinue his benefits and that the Respondenthad failed to meet its burden of proof to demonstrate that the same actionit took against Eddy that of terminating his A&S benefits would havetaken place even in the absence of the protected conduct the strike72 Jt Exh 67s Ibid74 From the evidence presented here the conclusion is inescapable thatthe Board s holding inEmerson Electric Cosupra is as applicable topension service credit as it is to A&S benefits regarding employees ondisability during the period of the strike the difference between thesetypes of benefits being the requirements for eligibility or accrual underthe respective plansThe formal text of the vacation plan establishesthat vacation periods vary in length on years ofserviceVacations may be reduced on a proratedbasis due to excessive absenteeism the precedingyear for vacationtime isdirectly related to attendance in the past calendar year It further states thatcertain specified absences would not be consideredwhen calculating any reductions [Under the plan]absences due to A&S leave are not included Therecord evidence establishes that as a result of theabsences due to the strike all hourly paid employees(unitemployees) lost one day of vacation 76 However the reason for the reducing was due solely tothe employees not having worked and not becauseof the strike Consequently it does not appear thatemployees on A&S leave would have been treatedany differently had there not been a strike andwould have lost that one day of vacation in eithercase It therefore appears there is insufficient evidence to establisha prima facieviolation regardingthe application of vacation policies by Texacoagainst employees on A&S leave during the periodof the strikeAccordingly the General Counselmoves to withdraw this allegationWhat the Respondents vacation actually provides isThe initial vacation for which an Employeequalifieswill be reduced on a prorated basis byabsence preceding his or her Qualifying Datehowever absences due to Temporary Layoffjury duty time lost not in excess of 180 consecutive days on account of industrial accident andabsence for other reasons totalling 26 days orless shall be disregarded 76While there is some doubt in my mind whether the Respondent also treated employees on A&S leave similarlyto the strikers for purposes of vacation time accruals Iagree with the General Counsel that there is insufficientevidence here to establish a prima facie violation concerning this I therefore will grant the motion of theGeneral Counsel to withdraw this allegationIV THE EFFECT OF THE UNFAIR LABOR PRACTICESON COMMERCEThe activities of the Respondent set forth in sectionIIIabove found to constitute unfair labor practices occurring in connection with the operations of the Respondent described in section I above have a close intimate and substantial relationship to trade traffic andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow thereof76Williams testified that she was advised that she hadlost 3days vacation because of her maternity leave76 See Jt Exh 7 TEXACO INC341V THE REMEDYHaving found that the Respondent has engaged in certam unfair labor practices in violation of Section 8(a)(3)and (1) of theAct Ishall recommend that it cease anddesist and take certain affirmative action designed to offectuate the policiesof the ActAs set forthinEmersonElectricCosupra at1143 theBoard heldHowever while disabled employees need not offirmatively disavow the strike action neither canthey participate in the strike without running therisk of forfeiting benefits prospectively 4Forallpractical purposes any employee disabled orsoundwho affirmatively demonstrates his supportof the strike by picketing or otherwise showingpublic support for the strike has enmeshed himselfin the ongoing strike activity to such an extent as toterminate his right to continued disability benefits 7The employeesaction in support of the strikehowever maynot be usedto deprive them of anybenefits for the time away fromworkpriortotheir supportive action7We find that such affirmative supportfor the Union sstrike activities was also shown by evidence that JosephLawrenceduring the periodof his disabilityworked in the Union s office answenng telephone callsHowever inEmerson Electric Co v NLRB650 F 2d463 (3d Cir 1981) the US Court of Appeals for theThird Circuit in enforcing the Board s Order found thattherewas no basis for the Boards decision that A&Sbenefits can be withheld for the period after the employees actively participated in the strike or showed publicsupport therefore and the court thus modified theBoard s Order accordingly 77In view of the foregoing and it having been found thatthe Respondent unlawfully withheld accident and sickness benefits from employees referred to in this decision 78 it is recommendedthat the Respondent be ordered to pay each of them whatever accident and sicknessbenefitswere due them from January8 1980 79 to77 There thecourtstated at 474Obviously the employerneed not continueto pay S and A benefits once the employeeis no longerdisabledActiveparticipation instrikeactivitymay betellingor even presumptive evidence of cessationof disabilityHowever whether such activityin fact reflectsthe endof the disability periodmay depend on thenature of the activity andthe physicaldemands ofthe particular employees jobSuch detailscan be resolved in the compliance proceeding On theother handuse of themere expressionof public support for thestrike by a disabled employee such as one still in the hospital as thebasis for terminationof benefitsis inherently destructive of the employees section 7 rightsAccordinglythe Board s decision to end benefits on the basis ofactive participationor public support for strikeactivity cannot standIt is internally inconsistent with the Board s own rationale in thiscase It vanes from the Board s policies as set out in previous Boarddecisions and frustrates effectuationof section 7 rights78 Bobby R Dugger Larry S Eckelstafer Darel R Elmore LawrenceEubanksDon A Farris Leonard MHardisonDonald H Hof JrDaniel W Holliday Oran L KellyEston M NewtonBobby R PhippsIda Pearl Williamsand Forrest E Eddy7e Concerning Forrest E Eddy his A&S benefitswere discontinuedon January7 1980 therefore his benefits would becomputed from January 7rather than January 8 1980the date of their recovery or to the date their benefits expired whichever comes first with interest 80It having also been found that the Respondent unlawfully reduced the retirement benefits of the employees referred to in this decision81 by failing to grant them pensionservice credit for the period of the strike where theywere entitled to such credit pursuant to the Respondent sgroup pension plan it is recommended that the Respondent be ordered to grant and credit each of them withpension service credit as provided for under this plan including the period from January 8 1980 82 to the date oftheir recovery or the expiration of their A&S benefits asapplicableCONCLUSIONS OF LAW1The Respondent TexacoInc is an employer engaged in commerce within the meaning of Section 2(2)(6) and (7) of the Act2OilChemical& Atomic Workers InternatioanlUnion Local 5-217 is a labororganizationwithin themeaning of Section 2(5) of the Act3On January 8 1980 the Respondent notified employees that accident and sickness benefits for bargainingunitmemberswould be discontinued upon the commencementof a lawful strike and thereby interfered withits employees rights under the Act in violation of Section 8(a)(1) of the Act4On January 8 1980 83 and thereafter during theperiod of the strike the Respondent discontinued accident and sickness benefits for employees who were in thebargaining unit and who had been receiving said benefitsprior to a lawful strike engaged in by other employeesrepresented by Local 5-217 and by such conduct the Respondent interfered with its employees rights to engagein protected concerted and union activities thereby violating Section 8(a)(3) and (1) of the Act5By failing and refusing to credit employees on accident or sick leave during the period of the strike withappropriate pension service credit although they wereentitled thereto and solely because of the strike the Respondent interfered with its employees rights to engagein protected concerted and union activities thereby violating Section 8(a)(3) and(1) of the Act6The Respondent did not violate Section 8(a)(3) and(1) of the Act by reducing the vacation benefits of theemployees involved7The unfair labor practices found above are unfairlabor practices affecting commerce within the meaningof Section 2(6) and (7) of the Act[Recommended Order omitted from publication ]80 Theamount dueto each employee would be lessened by any payments made to them and attributableto the A&S benefitsdue during thisperiod thatthe Respondentsubsequentlypaid tothem Thereis some testimony byBrown in therecord that thiswas doneconcerning some ofthese employees81 Fn 78supraConcerning Eddythe applicabledate would be January 7 198082 The date for Eddy would be January 7 19808' RegardingForrest E Eddy his date would be January 7 1980